Mr. Justice Wolf
delivered the opinion of the court.
The appellee sued for the amount of $1,500 as doctor’s fees. The court awarded him $750 based largely on the testimony of another physician and the heirs of the patient appealed. The appellee moves to dismiss the case as frivolous. The sole question is the alleged excessiveness of the doctor’s fees.
 The showing of the appellee does not sufficiently convince us that the charges were not high. The thing that stands out is that the doctor sought to recover $1,500 for 52 visits. Taking an average of $6 a visit would have only brought the amount recoverable to about $300. The appellee needs to make a better showing.
At the hearing in this court the appellants presented a so-called “minute” which was offered in evidence in the court below and not included in the bill of exceptions or statement of the case. The certificate of the clerk of the District Court of Humacao says that the minute was presented in evidence, but we agree with the appellee that a single piece of evidence can not be made part of the record in this court. This is ■the rule. By way of illustration we may say that if it had been offered in evidence in the court below there might have *282been reasons for excluding it or the other side might have insisted that additional statements or certificates should be included in the bill of exceptions or statement of the case.
We have serious doubts as to the amount of the claim and therefore the motion to dismiss the appeal as frivolous can not prevail and it should be overruled.